DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application has PRO of 63038706 filed 06/12/2020.

Status of the Claims
Claims 1-30 are pending in this instant application, and examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 22, the limitation of “at least about” in said claims is indefinite.  The phrase "at least” typically indicates a maximum point; however, the phrase “at least” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim. In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification. 
As a result, claims 5 and 22 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al (US 6,977,238 B1) in view of Harris et al (US 2019/0008749 A1).
Regarding claims 1 and 26-30, Wetzel teaches a method of making a stable aqueous dispersion comprising preparing an aqueous phase containing water and a surfactant; and mixing the aqueous phase with oily phase containing emollient oil and water (Abstract; columns 1-10; columns 11-14 and Examples 8-24; claims 1-8). Wetzel teaches a foam containing the dispersion (column 1; column 8, lines 1-12). Wetzel teaches a cleaning product containing the dispersion (column 1; column 2, lines 59-65; column 5, lines 60-45; column 8, lines 1-12). Wetzel teaches a personal care or cosmetic product containing the dispersion (column 1; column 8, lines 1-12).
However, Wetzel does not teach the plurality of particles comprising cellulose of claims 1 and 26.
Regarding the plurality of particles comprising cellulose of claims 1 and 26, Harris teaches cellulose particles having a mean particle size of from about 0.92 to about 2.64; an aspect ratio from about 1 to about 1.5; and a non-spherical shape, wherein at least a portion of the cellulose is type-II cellulose (Abstract; [0002], [0004]-[0019], [0021], [0063]-[0064], [0095], [0110]-[0111], [0117], [0119], [0121], [0125], [0134]-[0143], [0145]-[0146], [0153], [0162], [0172], [0195]-[0196], [0198], [0205]-[0230], [0246], [0275]-[0289], [0328]-[0427], [0445]-[0457], [0461]-[0472], [0517]-[0527], [0553]-[0561], [0579], [0643]-[0670], [0677]-[0680], [0732]-[0749], [0815], Table 2, Table 3, [0832], [0835]-[0840], Examples 7-8, 12E, 13-14, [0908]-[0929], Tables 24-32; claims 16-20). Harris teaches cellulose particles are added to dispersions such as emulsion to enhance the stability of the emulsion by stabilizing the insoluble component in the emulsion, as well as, provide a higher viscosity or thickened emulsion, so as the thickened formulation is suitable for use as cleaning fluid or personal care product ([0002], [0116], [0207]-[0212], [0216]-[0217], [0220], [0230], [0244], [0246], [0263], [0303], [0332], [0336]-[0337], [0352], [0356], [0835], and [0913]).
It would have been obvious to one of ordinary skill in the art to include cellulose particles as described in Harris as part of the oily phase of the dispersion of Wetzel, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Harris provided the guidance to do by teaching that cellulose particles can be combined with insoluble component (i.e., solid particles and solid oils) and said combination can be added to aqueous phase to form a stabilized and thickened emulsion in which the insoluble component is stabilized by the cellulose particles (Harris: Abstract; [0002], [0004]-[0019], [0021], [0063]-[0064], [0095], [0110]-[0111], [0117], [0119], [0121], [0125], [0134]-[0143], [0145]-[0146], [0153], [0162], [0172], [0195]-[0196], [0198], [0205]-[0230], [0246], [0275]-[0289], [0328]-[0427], [0445]-[0457], [0461]-[0472], [0517]-[0527], [0553]-[0561], [0579], [0643]-[0670], [0677]-[0680], [0732]-[0749], [0815], Table 2, Table 3, [0832], [0835]-[0840], Examples 7-8, 12E, 13-14, [0908]-[0929], Tables 24-32; claims 16-20). One of ordinary skill in the art would have reasonable expectation of success of including cellulose particles as described in Harris as part of the oily components of the dispersion of Wetzel because Wetzel’s objective is also drawn to providing a stabilized emulsion with a desired viscosity so as it suitable for use as a personal care composition (Wetzel: column 1, lines 9-44; column 6, lines 30-45). Thus, an ordinary artisan seeking to enhance stability of the oily components in the dispersion, as well as, enhance the viscosity of the dispersion of Wetzel would have looked to including cellulose particles as described in Harris as part of the oily phase of the dispersion of Wetzel, and achieve Applicant’s claimed invention with reasonable expectation of success.
With respect to the weight % of hydrophobic substance, water and particles of claim 26, Harris teaches the dispersion can contain hydrophobic substance (oil liquid) in an amount of from about 40% to about 60% by weight, the water in an amount of 20% to about 50% by weight, and cellulose particles in an amount of 0.05% to about 30% by weight (Abstract; [0002], [0004]-[0019], [0021], [0063]-[0064], [0095], [0110]-[0111], [0117], [0119], [0121], [0125], [0134]-[0143], [0145]-[0146], [0153], [0162], [0172], [0195]-[0196], [0198], [0205]-[0230], [0246], [0275]-[0289], [0328]-[0427], [0445]-[0457], [0461]-[0472], [0517]-[0527], [0553]-[0561], [0579], [0643]-[0670], [0677]-[0680], [0732]-[0749], [0815], Table 2, Table 3, [0832], [0835]-[0840], Examples 7-8, 12E, 13-14, [0908]-[0929], Tables 24-32; claims 16-20).
It would have been obvious one of ordinary skill in the art to optimize the amount of hydrophobic substance, water and cellulose particles to be added to amounts as claimed, and produce Applicant’s claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Harris provided the guidance to do so by teaching that the formation of the dispersion can contain hydrophobic substance (oil liquid) in an amount of from about 40% to about 60% by weight, the water in an amount of 20% to about 50% by weight, and cellulose particles in an amount of 0.05% to about 30% by weight, which are ranges that overlaps the parameters for hydrophobic substance, water, and particles of claim 26. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameter, the optimization of the amounts of hydrophobic substance, water and cellulose particles in the concentrate would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claim 2, Harris teaches the cellulose particles comprises lignin ([0119]).
Regarding claim 3, Harris teaches the lignin is present in the cellulose particles in an amount of from about 1% to about 30% by weight ([0134] and [0206]).
Regarding claim 4, Harris teaches the cellulose particles have a crystallinity determined by x-ray diffraction (XRD) of 60% or more ([0121]-[0122]).
Regarding claim 5, Harris teaches cellulose particles have a d75 of less than about 8 microns and a d50 of about 0.4 micron to about 5 microns (claim 16). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameter, the optimization of the particle size distribution of the cellulose particles would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claims 6-7, the method of forming the dispersion of Wetzel did not contain an organic solvent (Abstract; columns 1-10; columns 11-14 and Examples 8-24; claims 1-8), thereby the dispersion of Wetzel is substantially free of volatile organic solvent.
Regarding claim 8, Harris teaches the insoluble component and cellulose particles are prepared separately from the aqueous phase (Harris: Abstract; [0002], [0004]-[0019], [0021], [0063]-[0064], [0095], [0110]-[0111], [0117], [0119], [0121], [0125], [0134]-[0143], [0145]-[0146], [0153], [0162], [0172], [0195]-[0196], [0198], [0205]-[0230], [0246], [0275]-[0289], [0328]-[0427], [0445]-[0457], [0461]-[0472], [0517]-[0527], [0553]-[0561], [0579], [0643]-[0670], [0677]-[0680], [0732]-[0749], [0815], Table 2, Table 3, [0832], [0835]-[0840], Examples 7-8, 12E, 13-14, [0908]-[0929], Tables 24-32; claims 16-20). Wetzel teaches the oily phase is prepared separately from the aqueous phase containing the surfactant (Wetzel: Abstract; columns 1-10; columns 11-14 and Examples 8-24; claims 1-8).
Regarding claims 9-10, Wetzel teaches the surfactants include sodium cocoyl isethionate (columns 3 and 8), thereby meeting the claimed surfactant has a hydrophile-lipophile (HLB) number of greater than 10 of claim 9, as well as, the surfactant is an isethionate of claim 10.
Regarding claims 11-12, Wetzel teaches the oily components include emollients (Wetzel: columns 1-6). Harris teaches the insoluble component include plant oils (Harris: [0223] and [0334]). 
Regarding claim 13, Harris teaches the dispersion can contain hydrophobic substance (oil liquid) in an amount of from about 40% to about 60% by weight ([0265] and [075]).
Regarding claim 14, Harris teaches the dispersion can contain about 0.05% to about 10% by weight of cellulose particles ([0206], [0218], [0227], [0229] and [0331]).
Regarding claim 15, Harris teaches the dispersion can contain hydrophobic substance (oil liquid) in an amount of from about 40% to about 60% by weight, and cellulose particles in an amount of 0.05% to about 30% by weight (Abstract; [0002], [0004]-[0019], [0021], [0063]-[0064], [0095], [0110]-[0111], [0117], [0119], [0121], [0125], [0134]-[0143], [0145]-[0146], [0153], [0162], [0172], [0195]-[0196], [0198], [0205]-[0230], [0246], [0275]-[0289], [0328]-[0427], [0445]-[0457], [0461]-[0472], [0517]-[0527], [0553]-[0561], [0579], [0643]-[0670], [0677]-[0680], [0732]-[0749], [0815], Table 2, Table 3, [0832], [0835]-[0840], Examples 7-8, 12E, 13-14, [0908]-[0929], Tables 24-32; claims 16-20). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameter, the optimization of ratio of hydrophobic substance and cellulose particles in the concentrate would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claim 16, Harris teaches the cellulose particles contains about 40% to about 100% by weight of cellulose ([0117]).
Regarding claim 17, Harris teaches the insoluble components and cellulose particles are combined with water ([0205], [0220]-[0223], [0282]-[0283], [0328], [0553], [0840]-[0841]).
Regarding claim 18, Harris teaches the water that is combined with the insoluble components and cellulose particles is present in an amount of from about 25% to about 50% by weight ([0275], [0282]).
Regarding claim 19, Harris teaches the ratio of insoluble component to water in the is about 2:1 ([0275], [0281-[0282]).
Regarding claim 20, Harris teaches the insoluble component and cellulose particles are combined with glycerin ([0333]-[0334] and [0910]).
Regarding claim 21, Wetzel teaches oily phase contains a preservative (Wetzel: column 12, lines 24-30; column 13, lines 50-end; column 14, lines 1-35). Harris teaches the insoluble substance and the cellulose particles are combined with citric acid (a preservative) (Harris: [0264], [0299]; Tables 27 and 28).
Regarding claim 22, Harris teaches dispersion contains at least 10% by weight of insoluble component ([0217] and [0282]).
Regarding claim 23, Wetzel and Harris teach homogeneous dispersions (Wetzel: columns 2-16 and claim 1; Harris: [0216], [0839] and [0915]).
Regarding claims 24-25, Wetzel and Harris teach the dispersion is a stable emulsion (Wetzel: columns 2-16 and claim 1; Harris: [0216], [0839]-[0840] and [0915]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613